117 S.E.2d 398 (1960)
253 N.C. 562
STATE
v.
Charles Dewey PEEDEN and Marshall Joseph Jarvis.
No. 590.
Supreme Court of North Carolina.
December 14, 1960.
*399 Atty Gen. T. W. Bruton, Asst. Atty. Gen. Glenn L. Hooper, Jr., for State.
T. Glenn Henderson, Greensboro, for defendant Jarvis.
DENNY, Justice.
The defendant assigns as error the ruling of the court below in sustaining the State's objection to two questions propounded to the State's chief witness, Wayne Eagle, by the defendants' counsel on crossexamination. The record does not indicate what answers the witness would have given if permitted to answer. Therefore, the ruling cannot be held as prejudicial. Westmoreland v. Southern Ry. Co., 253 N.C. 197, 116 S.E.2d 350; State v. Poolos, 241 N.C. 382, 85 S.E.2d 342. This assignment of error is overruled.
*400 The defendant further assigns as error the refusal of the court below to grant his motion for judgment as of nonsuit at the close of all the evidence. G.S. § 15-173.
The defendant contends that the State did not prosecute the defendants for or rely upon murder growing out of conspiracy, and, further, that there was no testimony offered in the trial below tending to show that there was any conspiracy, agreement, confederation, or understanding between the defendants that they would murder the deceased or his companion. Therefore, the defendant Jarvis insists that his motion for judgment as of nonsuit should have been allowed.
In the case of State v. Spencer, 239 N.C. 604, 80 S.E.2d 670, 675, this Court, speaking through Parker, J., said: "It is thoroughly established law in North Carolina that without regard to any previous confederation or design, when two or more persons aid and abet each other in the commission of a crime, all being present, all are principals and equally guilty. State v. Jarrell, 141 N.C. 722, 53 S.E. 127; State v. Hart, 186 N.C. 582, 120 S.E. 345; State v. Beal, 199 N.C. 278, 154 S.E. 604; State v. Donnell, 202 N.C. 782, 164 S.E. 352; State v. Gosnell, 208 N.C. 401, 181 S.E. 323; State v. Brooks, 228 N.C. 68, 44 S.E. 2d 482; State v. Church, 231 N.C. 39, 55 S.E.2d 792."
In our opinion, the evidence adduced in the trial below was sufficient to carry the case to the jury as to both defendants. This assignment of error is likewise overruled.
The defendant brings up for review excerpts from certain portions of the court's charge to the jury, but upon an examination of these assignments of error, in our opinion, no prejudicial error has been shown. Moreover, when the entire charge is considered contextually, it is free from legal error. State v. Werst, 232 N.C. 330, 59 S.E.2d 835; State v. Holbrook, 228 N.C. 620, 46 S.E.2d 843.
No error.